Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 11/23/2019
2.	Claim 57 was amended to recite “The carbon-coated particles of Claim 49, prepared by a process comprising: preparing CB core particles in a plasma process; and coating the CB core particles with a carbon layer to form the carbon-coated particles”. 
 Written descriptive support for this amendment is found at Page 7, Paragraph [0029], of the specification as originally filed. 
 Thus, no new matter is present.

Claim Objections
3.	Claim 51 is objected to because of the following informalities:  
	As to Claim 51: Consistent with Paragraphs [0060]-[0064] of present specification, the applicants are advised to replace the claimed “the core” with the new phrase “the non-carbon core”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 54: As recited, it is not clear whether “the core” recited in Claim 54 is referring to “non-carbon core”, “a reclaimed pyrolysis carbon core,” “a plasma CB core” or all three cores recited in Claim 49, on which Claim 54 depends from.  Clarification by the applicants in the next response will be helpful to better ascertaining the scope of this claim.  For purposes of prior art rejections, Claim 54 will be interpreted as including any of the three types of cores.  
	Accordingly, the scope of this claim is deemed indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hareyama et al. (US 2003/00318561). 
	The claims are directed to carbon-coated particles comprising any of a non-carbon core, a reclaimed pyrolysis carbon core, or a plasma CB core coated by a carbon layer. 

	As to Claim 49: Hareyama et al. teach carbon-coated porous silica powder, wherein the silica powder is coated on its surface carbon (corresponding to the claimed carbon-coated particle comprising non-carbon core) (Paragraph [0001] and see also [abstract]).  
	In light of the above, the cited claim is rendered anticipated by Hareyama et al. 

5.	Claims 49 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (US 2005/0181202).
	As to Claims 49 and 59: Kaneko et al. disclose a fine composite metal particle having comprising a metal core (corresponding to the non-carbon core) and a carbon coating layer (see claim 1 of Kaneko et al.), corresponding to the claimed carbon-coated particle.  Kaneko et al. also disclose that their coated particle is modified (Paragraph [0115]).
	In light of the above, the cited claims are rendered anticipated by Kaneko et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2005/0181202).
The disclosure with respect to Kaneko et al. in Paragraph 5 is incorporated here by reference.
As to Claim 52: Kaneko et al. do not specifically mention that their carbon layer possess the claimed particular 0.5-20 nm thick range.  However, Kaneko et al. do disclose that their carbon layer has a thickness of 40 nm or less for the purposes of obtaining chemically stable fine composite metal particles (Paragraph [0081]).  The thickness of 40 nm or less taught by Kaneko et al. overlap with that presently claimed.  Thus, it would have been obvious to one of ordinary skill in the art to employ metal particles coated with a carbon layer having an optimum or workable thickness, with a reasonable expectation of successfully obtaining chemically stable fine composite metal particles as suggested by Kaneko et al.  See also MPEP section 2144.05 (“The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness”). 

7.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hareyama et al. (US 2003/0031856) in view of McDermott et al. (US 5,674,966).
The disclosure with respect to Hareyama et al. in Paragraph 4 is incorporated here by reference.
	As to Claim 50: Hareyama et al. broadly disclose that the type of the silica component is not particularly specified and a wide variety of silica components, either organic or inorganic, can be used in various injection molding resin compositions (Paragraphs [0001] and [0033]).  
However, Hareyama et al. do not specify their silica as including the claimed precipitated silica.  Nevertheless, McDermott et al. disclose the addition of precipitated silica for the purposes of providing injection molding resin compositions with desired properties, including tensile strength (Col. 10, lines 27-35 and see also Claim 24 of Hareyama et al.). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed precipitated silica taught by McDermott et al. in the injection molding resin composition discussed in Hareyama et al., with a reasonable expectation of successfully providing the same with advantageous properties, including tensile strength. 

8.	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hareyama et al. (US 2003/0031856) in view of Shoji et al. (WO 2014/003191; utilizing US 2015/0105521 as its English equivalent).
	The disclosure with respect to Hareyama et al. in Paragraph 4 is incorporated here by reference.
	It is noted that Shoji et al. (WO 2014/003191) is used for date purposes only, and all paragraph numbers cited below refer to its English equivalent, US 2015/0105521, since WO 2014/003191 is in Japanese.

However, Hareyama et al. do not specify their silica as including the claimed rice husk silica.  Nevertheless, Shoiji et al. disclose the addition of rice husk silica nanoparticles for the purposes of providing injection molding resin compositions with advantageous properties for molded products (Paragraphs [138] and [0146]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the rice husk silica nanoparticles taught by Shoiji et al. in the injection molding resin composition discussed in Hareyama et al., with a reasonable expectation of successfully providing the same with desired properties for molded products.

9.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hareyama et al. (US 2003/0031856) in view of Girshick et al. (US 2010/0209628). 
	The disclosure with respect to Hareyama et al. in Paragraph 4 is incorporated here by reference.
	As to Claim 53:  Hareyama et al. do not specify their carbon layer is amorphous carbon required by Claim 53.  However, Girshick et al. disclose using carbon layer that is amorphous carbon for the purposes of modifying or coating particles to obtain desired coated particles (Paragraphs [0006] and [0118]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the carbon layer that is amorphous carbon taught by Girshick et al. as the carbon layer of the coated particle of Hareyama et al. for the purposes of obtaining desired properties. 
54 is rejected under 35 U.S.C. 103 as being unpatentable over Hareyama et al. (US 2003/0031856) in view of Verberne et al. (WO 2013/095145; utilizing US 2014/0371385 as its English equivalent).
	The disclosure with respect to Hareyama et al. in Paragraph 4 is incorporated here by reference.
	It is noted that Verberne et al. (WO 2013/095145) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, US 2014/0371385.
	As to Claim 54: Hareyama et al. do not specifically mention using a core having an aciniform microstructure required by Claim 53.  However, Verberne et al. disclose the use of core, including silica or carbon black having an aciniform microstructure, for the purposes of imparting improved properties (Paragraphs [0013], [0053], [0059], [0062] and [0066]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the core, including silica or carbon black having an aciniform microstructure, as taught by Verberne et al., for the purposes of providing coated particles of Hareyama et al. with enhanced properties. 

Allowable Subject Matter
11.	Claims 55, 56, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 11/23/2019.